DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/22 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
In the response filed 12/2/22, Applicant amended independent claims 16, 24, 29 and 33, where claim 16 has been amended to recite “wherein the request for access to the antenna by the UWB communication device has an advance grant duration that specifies a time that will elapse between a time of the request and a time at which the UWB communication device receives access to the antenna.”  Claims 24, 29 and 30 have been similarly amended.  In view of this amendment, a newly cited prior art reference of Mintz et al. U.S. Patent App. Pub. No. 2015/0305053 is introduced, which, in combination with the previously cited prior art, addresses the newly added claim limitation, as detailed in the rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 33 and 34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 33, the last line, recites “the antenna.”  However, both a “first antenna” and a “second antenna” are previously recited in the claim, making it unclear which “antenna” is being referenced.  It is suggested that “the antenna” be changed to --the frequency spectrum-- as it is “access to the frequency spectrum” that is subject to the request of the associated wherein clause.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16, 18-24, 26-29 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. Pat. App. Pub. No. 2021/0144729 in view of Namm et al. U.S. Pat. App. Pub. No. 2007/00270097 and Mintz et al. U.S. Pat. App. Pub. No. 2015/0305053.
Regarding claim 16, Kim discloses a communication device (201 – Fig. 2), comprising: an ultra-wideband (UWB) communication device (230 – Fig. 2A) configured to set up a UWB communication channel with a first external communication device (e.g. 104 – Fig. 1; ¶ [0062]); a further communication device (220) configured to set up a further communication channel with a second external communication device (e.g. 102 – Fig. 1, see ¶ [0060]); an antenna (270) configured to be selectively used by the UWB communication device 230 and the further communication device 220; the UWB communication device 230 operatively coupled to communication device 230 (see Fig. 2A, ¶ [0061]), and wherein the further communication device 220 is configured to grant the UWB communication device 230 access to the antenna in response to receiving a request from the UWB communication device (see ¶¶ [0061], [0135]).
Kim does not disclose that the UWB communication device transmits a request for access to the antenna based on a predefined number of failed UWB communication attempts.
Namm discloses that, after failure of a number of consecutive attempts to establish a first communication link, attempts are made to establish communication through a secondary channel link (see ¶ [0036]).  Accordingly, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ a primary communication link using a UWB communication device, and provide a request from the UWB communication device to the further communication device to access the antenna connected when a condition exists to provide communication for the UWB communication device via the antenna, as taught by Kim, and use a condition indicating a need to communicate via a secondary link may exist after a predefined number of failed communication attempts using a primary communication link, as suggested by Namm, to establish communication without negatively affecting the user, where in the proposed combination, the primary communication link provides UWB communication and thus failed communication involves failed UWB communication attempts.
Kim in combination with Namm further fail to expressly disclose that the request for access to the antenna by the UWB communication device has an advance grant duration that specifies a time that will elapse between a time of the request and a time at which the UWB communication device receives access to the antenna.
Mintz discloses that a request for access to an antenna may include a specified time duration for which the access request is to be performed (see ¶ [0031]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to include a time duration for a grant of antenna access, as suggested by Mintz, in the device of Kim and Namm, so the processor controlling antenna access can account for the priority level reflected by the time duration specified in the grant request (see Mintz, ¶ [0031]).  
Regarding claim 18, in the proposed combination, Kim further discloses that a UWB link is established using a ranging procedure with an external communication device (see ¶ [0135]).
Regarding claim 19, Kim discloses that the further communication device 220 is a Wi-Fi communication device (¶¶ [0060], [0064]).
Regarding claim 20, Kim discloses a processor (210) configured to trigger the UWB communication device to transmit said request to the further communication device (¶ [0059]).
Regarding claim 21, Kim further discloses that the further communication device 220 is configured to grant the UWB communication device 230 access to the antenna for a predefined amount of time, as further communication device 220 may determine that the device 220 and UWB communication device 230 may alternately use the first antenna during a reference time (see Fig. 7; ¶¶ [0061], [0137).
Regarding claim 22, Kim further discloses that the UWB communication device 230 and the communication device 220 are coupled to each other through a UART (see ¶ [0061]).
Regarding claim 23, Kim further discloses that the communication device 220 is configured to act a master device to control usage of the antenna (see ¶ [0061]).
Regarding claim 24, Kim discloses a communication device (201 – Fig. 2), comprising: an ultra-wideband (UWB) communication device (230 – Fig. 2B) configured to set up a UWB communication channel with a first external communication device (e.g. 104 – Fig. 1; ¶ [0062]); a further communication device (220) configured to set up a further communication channel with a second external communication device (e.g. 102 – Fig. 1; ¶ [0060]); a first antenna (272) configured to be used by the UWB communication device 230 and a second antenna (270) configured to be used by the further communication device 220, wherein the first antenna and a second antenna have a shared frequency spectrum (i.e. see ¶ [0069]); the UWB communication device 230 is operatively coupled to the communication device 220 (see Fig. 2B, ¶ [0061]), and further communication device 220 is configured to grant the UWB communication device 230 access to the shared frequency spectrum in response to receiving a request from the UWB communication device (see ¶¶ [0069]-[0071], [0135]).
Kim does not disclose that the UWB communication device transmits the request for access based on a predefined number of failed UWB communication attempts.
Namm discloses that, after failure of a number of consecutive attempts to establish a first communication link, attempts are made to establish communication through a secondary channel link (see ¶ [0036]).  Accordingly, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ a primary communication link using a UWB communication device, and provide a request from the UWB communication device to the further communication device to access shared antenna/spectrum when a condition exists to provide communication for the UWB communication device via the antenna, as taught by Kim, and use a condition indicating that a need to communicate via a secondary link may exist after a predefined number of failed attempts using a primary communication link, as suggested by Namm, to establish communication without negatively affecting the user, where in the proposed combination, the primary communication link provides UWB communication and thus failed communication involves failed UWB communication attempts.
Kim in combination with Namm further fail to expressly disclose that the request for access to the shared frequency spectrum by the UWB communication device has an advance grant duration that specifies a time that will elapse between a time of the request and a time at which the UWB communication device receives access to the shared frequency spectrum.
Mintz discloses that a request for shared communication access may include a specified time duration for which the access request is to be performed (see ¶ [0031]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to include a time duration for a grant of communication access, as suggested by Mintz, in the device of Kim and Namm, so the processor controlling access can account for the priority level reflected by the time duration specified in the grant request (see Mintz, ¶ [0031]).
Regarding claim 26, in the proposed combination, Kim further discloses that a UWB link is established using a ranging procedure with an external communication device (see ¶ [0135]).
Regarding claim 27, Kim discloses that the further communication device 220 is a Wi-Fi communication device (¶¶ [0060], [0064]).
Regarding claim 28, Kim discloses a processor (210) configured to trigger the UWB communication device to transmit said request to the further communication device (¶ [0059]).
Regarding claim 29, Kim discloses a method of operating a communication device (201), comprising: selectively using an antenna (270) by an ultra-wideband (UWB) communication device (230) and a further communication device (220) of the communication device (see ¶ [0061], Fig. 2), setting up, by the UWB communication device 230, a UWB communication channel with a first external communication device (i.e. 104 – Fig. 1) if the antenna is used by the UWB communication device (see ¶ [0062]), setting up, by further communication device 220, a further communication channel with a second external communication device (i.e. 102 – Fig. 1) if the antenna is used by the communication device 220 (see ¶ [0060]), wherein further communication device 220 grants the UWB communication device 230 access to the antenna in response to receiving a request from the UWB communication device 230 (¶¶ [0061], [0135]).
Kim does not disclose that the UWB communication device transmits a request for access to the antenna based on a predefined number of failed UWB communication attempts.
Namm discloses that, after failure of a number of consecutive attempts to establish a first communication link, attempts are made to establish communication through a secondary channel link (see ¶ [0036]).  Accordingly, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ a primary communication link using a UWB communication device, and provide a request from the UWB communication device to the further communication device to access the antenna connected when a condition exists to provide communication for the UWB communication device via the antenna, as taught by Kim, and use a condition indicating a need to communicate via a secondary link may exist after a predefined number of failed communication attempts using a primary communication link, as suggested by Namm, to establish communication without negatively affecting the user, where in the proposed combination, the primary communication link provides UWB communication and thus failed communication involves failed UWB communication attempts.
Kim in combination with Namm further fail to expressly disclose that the request for access to the antenna by the UWB communication device has an advance grant duration that specifies a time that will elapse between a time of the request and a time at which the UWB communication device receives access to the antenna.
Mintz discloses that a request for access to an antenna may include a specified time duration for which the access request is to be performed (see ¶ [0031]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to include a time duration for a grant of antenna access, as suggested by Mintz, in the method of Kim and Namm, so the processor controlling antenna access can account for the priority level reflected by the time duration specified in the grant request (see Mintz, ¶ [0031]).  
Regarding claim 31, in the proposed combination, Kim further discloses that a UWB link is established using a ranging procedure with an external communication device (see ¶ [0135]).
Regarding claim 32, Kim further discloses that the method is implementable in a computer program with executable instructions stored in a storage medium executed by the communication device 201 (¶ [0053]).
Regarding claim 33, Kim discloses a method of operating a communication device (201), comprising: sharing a frequency spectrum by a first antenna (272) of an ultra-wideband, UWB, communication device (230) and by a second antenna (270) of a further communication device (220) of the communication device (see ¶¶ [0069]-[0071], Fig. 2B), setting up, by the UWB communication device 230, a UWB communication channel with a first external communication device (i.e. 104 – Fig. 1) if the antenna is used by the UWB communication device (¶ [0062]), setting up, by further communication device 220, a further communication channel with a second external communication device (i.e. 102 – Fig. 1) if the second antenna is used by the further communication device 220 (see ¶¶ [0060], [0071]), wherein further communication device 220 grants the UWB communication device 230 access to the antenna in response to receiving a request from the UWB communication device (¶¶ [0071], [0135]).
Kim does not disclose that the UWB communication device transmits a request for access based on a predefined number of failed UWB communication attempts.
Namm discloses that, after failure of a number of consecutive attempts to establish a first communication link, attempts are made to establish communication through a secondary channel link (see ¶ [0036]).  Accordingly, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ a primary communication link using a UWB communication device, and provide a request from the UWB communication device to the further communication device to access the antenna connected when a condition exists to provide communication for the UWB communication device via the antenna, as taught by Kim, and use a condition indicating a need to communicate via a secondary link may exist after a predefined number of failed communication attempts using a primary communication link, as suggested by Namm, to establish communication without negatively affecting the user, where in the proposed combination, the primary communication link provides UWB communication and thus failed communication involves failed UWB communication attempts.
Kim in combination with Namm further fail to expressly disclose that the request for access to the frequency spectrum by the UWB communication device has an advance grant duration that specifies a time that will elapse between a time of the request and a time at which the UWB communication device receives access to the antenna.
Mintz discloses that a request for communication access may include a specified time duration for which the access request is to be performed (see ¶ [0031]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to include a time duration for a grant of communication access, as suggested by Mintz, in the method of Kim and Namm, so the processor controlling access can account for the priority level reflected by the time duration specified in the grant request (see Mintz, ¶ [0031]).
Regarding claim 34, Kim discloses that the method is implementable in a computer program with executable instructions stored in a medium executed by device 201 (¶ [0053]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        12/16/2022